Title: From George Washington to Colonel Thomas Clark, 1 October 1779
From: Washington, George
To: Clark, Thomas


        
          [West Point, 1 Oct. 1779]
        
        In consequence of a Resolve of Congress of the 23d Septemr directing the two Regiments of No. Carolina at present under your command to proceed to South Carolina, you are to march immediately by the Route which shall be pointed out to you by the Quarter Master General, and upon your arrival at Philadelphia, put yourself under the command of Brigadier General Hogan to whom you will deliver the inclosed directions for his conduct and the Route which shall have been given to you by the Quarter Master General.
        It is possible that the Honble the Congress may, should they receive advice of a change of circumstances to the southward in consequence of the operations of His Excellency the Count D’Estaing, think proper to countermand the march of these Troops. Should you therefore receive such countermanding orders, between this post and Philadelphia from His Excellency the president of Congress or the Board of War, you are immediately to march back and join the main Army.
        You will I am persuaded upon your march preserve the strictest discipline—endeavour by all means to prevent desertion—and make as much expedition as may be consistent with the health and welfare of

your troops. Given at Head Quarters at West Point this 1st day October 1779.
        
          G.W.
        
      